Citation Nr: 1113197	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-38 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a hearing before the Board, but withdrew his request in October 2008.

In October 2008 and February 2009, the Board remanded this claim for additional development.  In November 2010, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2010).  
That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's Hepatitis C is causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for Hepatitis C is established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Hepatitis C

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
The Veteran seeks entitlement to service connection for Hepatitis C.  He asserts that he contracted Hepatitis C while in service from receiving jet injector inoculations.

Service treatment records were reviewed.  The Veteran's entrance examination from November 1972 did not note any symptoms or a diagnosis of Hepatitis C.  During service, in August 1974, he complained of pain in his right side while running.  He was diagnosed with pain from overexertion.  Several days later, he again complained of a persistent, dull, aching pain in his right quadrant.  Two days later, he complained of pain in his right side after prolonged running.  The assessment was viral vs. musculoskeletal pain.  In September 1974, the Veteran again complained of upper right quadrant pain.  He was instructed to eat a light breakfast in the morning, decrease smoking, regulate his fluid intake, and take salt tabs daily.  In December 1974, he was referred to the internal medicine clinic for right-sided abdominal pain.  The Veteran described having deep, pressure-like pain in his right upper quadrant, associated with physical activity.  He was diagnosed with right upper quadrant pain, exercise related, etiology undetermined.  The separation examination from March 1975 did not note any abnormalities.  

According to private records, the Veteran was diagnosed with Hepatitis C in approximately March or April 2004.

The Veteran was afforded a VA examination in August 2006.  The Veteran's current symptoms included right upper quadrant pain that was moderate in severity and intermittent in frequency.  Examination revealed a normal abdominal examination, with no evidence of portal hypertension or other signs of liver disease.  The examiner stated that he could not determine the etiology of the Veteran's Hepatitis C without resorting to mere speculation because there were no findings of weight loss, ascites, hepatosplenomegaly, or other stigmata of chronic liver disease, diagnostic tests were normal and there is no test that can determine when, how or by what method an individual attains Hepatitis C.  Opinions like this, which can only make the necessary connection between the current disorder and the Veteran's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

In November 2010, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  In a December 2010 statement, the examiner noted that Hepatitis C was first discovered in 1989; therefore, although the disease existed, there was no way to diagnose it until 1989.  The examiner noted that jet-injector devices have been in use since 1952 in one form or another, and the Department of Defense issued a recall of these devices in 1997 because of concern for potential transmission of blood-borne infections.  The examiner reported that in 1986, the Center for Disease Control reported an outbreak of Hepatitis B related to contamination of a jet-injector device.  The examiner explained that Hepatitis B is also transmitted parenterally, like Hepatitis C, and it is logical to conclude that it is possible to transmit Hepatitis C by contaminated jet-injector devices.  The examiner stated that several investigators have reported small blood droplets at injection sites and another in vitro study in 1998 demonstrated that needle-less injectors become contaminated during use and cross-contamination can occur with immediate re-use of the jet-injector device.  The examiner opined that it is highly likely that the Veteran has chronic Hepatitis C, and it is more likely than not that the Veteran acquired Hepatitis C during his service.  Also, the examiner noted that Hepatitis C could be transmitted from contaminated injector guns used for mass inoculations.  According to the examiner, the acute onset of the infection would have gone undiagnosed, as existence of the virus was not known then, and most infections are silent and without symptoms.  Based on this information, the examiner opined that it is as likely as not that the Veteran contracted Hepatitis C infection from a contaminated injector gun, in absence of any other known risk factors.  In conclusion, the examiner noted that the Veteran did seek medical help during service in 1974 for an acute illness causing right upper quadrant abdominal pain.  The examiner stated that this episode might have been the onset of Hepatitis C infection.

The Board has considered the Veteran's arguments in support of his assertions that he suffers from Hepatitis C, and that this condition is related to his service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is also competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional.

The Board finds that service connection for Hepatitis C is warranted.  In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's Hepatitis C is etiologically related to his military service.  The expert medical opinion indicated that it is as likely as not that the Veteran contracted Hepatitis C during service.  The only other opinion, of record, is based upon speculation.  Therefore, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for Hepatitis C.  


ORDER

Service connection for Hepatitis C is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


